Title: From George Washington to Mary Boude Clarkson, 13 February 1781
From: Washington, George
To: Clarkson, Mary Boude,Francis, Anne Shippen Willing


                        
                            Ladies,
                            New Windsor Feby 13 1781
                        


                        The benevolent office, which added lustre to the qualities that ornamented your deceased friend could not
                            have descended to more zealous or more deserving successors.
                        The contributions of the association you represent have exceeded what could have been expected, and the
                            spirit that animated the members of it entitles them to an equal place with any who have preceded them in the walk of
                            female patriotism. It embellishes the American character with a new trait; by proving that the love of Country is blended
                            with those softer domestic virtues, which have always been allowed to be more peculiarly your
                            own.
                        You have not acquired admiration in your own Country only; it is paid you abroad; & you will learn
                            with pleasure by a part of your own sex, where female accomplishments have attained their highest perfection—and who from
                            the commencement have been the patronesses of American liberty.
                        The Army ought not to regret its sacrifices or its sufferings when they meet with so flattering a reward as
                            in the sympathy of your Sex; nor can it fear that its interests will be neglected, while espoused by advocates as powerful
                            as they are amiable.
                        I can only answer to the sentiments which you do me the honor to express for me personally, that they would
                            more than repay a life devoted to the service of the public & to testimonies of gratitude to yourselves.
                        Accept the assurances of the perfect respect and esteem with which I am Ladies Yr Most
                            Obedt—obliged—& Hble Servt
                        
                            Go: Washington
                        
                    